Case 1:17-cv-00548-MSM-PAS Document 60 Filed 12/09/19 Page 1 of 2 PageID #: 318




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND




  DANIEL DIAMANT,
       Plaintiff

  v.                                                     C.A. No. 1:17-cv-00548-MSM-PAS

  UTGR, INC. d/b/a Twin River Casino, et al.,
      Defendants




       STATE DEFENDANT CORPORAL LAWENS FEVRIER’S, IN HIS OFFICIAL
                CAPACITY, MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant Rhode Island State

 Police Corporal Lawens Fevrier, in his official capacity ("Corporal Fevrier") hereby files this

 Motion for Summary Judgment. The United States Supreme Court precedent of Will v. Mich. Dep't

 of State Police, 491 U.S. 58, 71 (1989), the doctrine of qualified immunity and the Amended

 Complaint’s failure to state viable causes of action compel the dismissal of the State Defendant

 Corporal Fevrier.

        For the reasons set forth in the accompanying memorandum of law, the Amended

 Complaint should be denied and dismissed against this defendant.
Case 1:17-cv-00548-MSM-PAS Document 60 Filed 12/09/19 Page 2 of 2 PageID #: 319




                                                       Respectfully Submitted,

                                                       Defendant
                                                       RHODE ISLAND STATE POLICE
                                                       CORPORAL LAWENS FEVRIER, in his
                                                       official capacity,
                                                       By:

                                                       PETER F. NERONHA
                                                       ATTORNEY GENERAL

                                                       /s/ Brenda D. Baum
                                                       /s/ Justin J. Sullivan
                                                       _________________________________
                                                       Brenda D. Baum, Bar No. 5184
                                                       Assistant Attorney General
                                                       Justin J. Sullivan, Bar No. 9770
                                                       Special Assistant Attorney General
                                                       150 South Main St. Providence, RI 02903
                                                       Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                       Ext. 2294 | bbaum@riag.ri.gov
                                                       Ext. 2007 | jjsullivan@riag.ri.gov



                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on Monday, December 09, 2019 I electronically
 filed the herein document via the ECF filing system and that a copy is available for viewing and
 downloading. I also hereby certify that I caused a copy of the herein document to be served via
 the ECF system to the following:

  Counsel for Plaintiff, Dan Diamant                 Counsel for Defendant, UTGR (Twin River)
  Thomas G. Briody, Esq.                             Paul R. Crowell, Esq.
  TBriodylaw@aol.com                                 paul.crowell@zurichna.com

                                                     Counsel for Defendant, Town of Lincoln
                                                     Marc DeSisto, Esq.
                                                     marc@desistolaw.com
                                                     Kathleen A. Hilton, Esq.
                                                     Katie@desistolaw.com


                                                       /s/ Justin J. Sullivan




                                                 2
